Citation Nr: 0723353	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-19 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
due to Agent Orange exposure.

2. Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active duty for training (ACDUTRA) from June 
1956 to December 1956 and active military service from 
January 1957 to December 1965 (with a short break in service 
from December 3, 1965, to December 29, 1965).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends he is entitled to service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities as a result of exposure to Agent Orange while 
serving in the Republic of Vietnam.  Following a careful 
review of the evidence of record, the Board regrets that 
further development is necessary for the reasons discussed 
below.  

As an initial matter, the Board observes that, although not 
noted on his DD-214, there is evidence of record that the 
veteran served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
Thus, exposure to Agent Orange will be presumed.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2006).  Morning Reports 
associated with the veteran's claims folder indicate that he 
was sent to Saigon, Vietnam for a five-day temporary duty 
assignment in February 1962.  Subsequent Morning Reports, 
including one dated June 1962, show that the veteran remained 
in Saigon much longer than five days.  Regardless of the 
length of his stay, the Board is satisfied that he was in-
country, and therefore presumed to have been exposed to Agent 
Orange.  Id.

The veteran asserts that he has experienced numbness in his 
hands and feet since leaving Vietnam.  However, with the 
exception of the veteran's right hand, such complaints are 
not documented in the medical evidence of record until 1994.  
Moreover, although his medical records indicate a history of 
diagnosed peripheral neuropathy, there is no recorded 
diagnosis of peripheral neuropathy of the bilateral upper and 
lower extremities until 2004.  

Nevertheless, the Board concludes that additional development 
is needed because the veteran's medical records indicate that 
his current peripheral neuropathy may be due to exposure to 
Agent Orange.  See 38 C.F.R. § 3.303(d) (service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence establishes that it was incurred in 
service).  See also 38 C.F.R. § 3.159(c)(4)(1) (a medical 
examination and/or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the appellant's claim).  
Specifically, a June 2005 letter from internist Dr. Lim 
indicates that despite extensive evaluation, no obvious 
etiology for the veteran's paresthesias has been found.  Dr. 
Lim goes on to state that in the absence of any ongoing 
medical cause for paresthesias, he suspects that it is 
related to the veteran's Agent Orange exposure.  Similarly, a 
March 2005 letter from neurologist Dr. Li notes that the 
veteran's blood work including electrolyte, blood count, 
folic level, RPR, and thyroid function, and a serum 
electrophoresis check, were all within normal limits.  
Therefore, it was Dr. Li's opinion that there was no 
identifiable specific etiology for the veteran's peripheral 
neuropathy.  Dr. Li indicates that Agent Orange exposure 
could potentially be the cause of the peripheral neuropathy; 
however, there is not enough scientific data in the 
literature to suggest a relationship at this time.

The Board observes that neither of the above opinions 
indicates that it is at least as likely than not that the 
veteran's peripheral neuropathy of the bilateral upper and 
lower extremities is related to Agent Orange exposure.  
Rather, both discuss it as a possibility.  Therefore, the 
Board is not satisfied that the competent medical evidence of 
record is sufficient to establish service connection for 
peripheral neuropathy as due to herbicide exposure.  However, 
in light of the fact that no VA examination has yet been 
provided, such evidence is sufficient to trigger VA's duty to 
assist the veteran by providing him with an examination.  See 
38 C.F.R. § 3.159(c)(4).  Such examination is for the purpose 
of evaluating the existence and etiology of his current 
claims.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
peripheral nerve examination to ascertain 
the existence and etiology of any current 
peripheral neuropathy of the bilateral 
upper and lower extremities.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
accomplished.  All appropriate tests and 
studies should be conducted, and any 
consultations deemed necessary should be 
accomplished.  The examiner should 
indicate whether the veteran has any 
current peripheral neuropathy of the upper 
and lower extremities and provide a 
diagnosis.  The examiner should also 
provide an opinion as to whether it is 
more likely than not (greater than a 50 
percent probability), less likely than not 
(less than a 50 percent probability), or 
as likely as not (50 percent probability) 
that any current peripheral neuropathy is 
etiologically related to the veteran's 
active military service, to include 
exposure to Agent Orange.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

2. Following completion of the above, and 
any other necessary development, 
readjudicate the veteran's claims.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



